PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nilson et al.
Application No. 14/810,266
Filed: July 27, 2015
For: APPARATUS FOR PROCESSING A CROP

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 09, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  John S. Mortimer appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that  he or she as appropriate is authorized to represent the particular party on whose behalf he or she as appropriate acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed November 13, 2020. The issue fee was timely paid on February 15, 2021.  Accordingly, the application became abandoned on February 16, 2021.  A Notice of Abandonment was mailed February 23, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an executed inventor’s oath or declaration for Luke A. Baker, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

This application is being forwarded to the Office of Data Management (ODM) for action on the merits commensurate with this decision.








/JOANNE L BURKE/Lead Paralegal Specialist, OPET